Citation Nr: 1047709	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to April 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the Veteran's claim.  In April 2010, the 
Veteran testified before the Board at a hearing held at the RO.  
In June 2010, the Board remanded the claim for additional 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown 
to be of such severity so as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is no 
evidence to warrant referral for consideration of a TDIU on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2010).  All veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The Veteran contends that his service-connected disabilities 
render it impossible for him to follow a substantially gainful 
occupation.  On application for TDIU, he reported that his 
disabilities had affected his employment since approximately 2003 
and that he retired in 2005.  He stated that he worked for a car 
dealership until 1992.  Further development of the Veteran's 
claim shows that in June 2007, the Veteran's former employer 
reported the Veteran worked full time at the car dealership until 
June 1998 and continued to work there on a limited basis for 
special contract work including sales and delivery.  

The Veteran is in receipt of service connection for diabetes 
mellitus, rated 20 percent disabling; peripheral neuropathy of 
the left lower extremity, secondary to diabetes mellitus, rated 
10 percent disabling; peripheral neuropathy of the right lower 
extremity, secondary to diabetes mellitus, rated 10 percent 
disabling; hiatal hernia, rated 30 percent disabling; left foot 
and ankle degenerative arthritis, rated 20 percent disabling; and 
the residuals of an inguinal hernia and erectile dysfunction both 
rated 0 percent disabling.  The combined disability rating is 70 
percent.

Disabilities resulting from a common etiology may be combined in 
order to meet the scheduler criteria under 38 C.F.R. § 4.16(a).  
The Veteran's peripheral neuropathy of the lower extremities stem 
from one disease process, service-connected diabetes mellitus.  
Therefore, when combining all of the ratings listed above as one 
single rating, the Veteran is then in receipt of one 40 percent 
disability rating for diabetes mellitus and complicating 
manifestations, with additional disabilities to equal 70 percent, 
for the purposes of determining entitlement to TDIU.  The Veteran 
therefore meets the threshold criteria for a TDIU rating in 
38 C.F.R. § 4.16(a).  However, the Board concludes that while the 
Veteran asserts that he is unable to work, he has not been shown 
to be unemployable due to his service-connected disabilities.

On July 2005 VA orthopedic examination, the Veteran reported that 
he was retired after working 22 years as an automobile salesman.  
He reported that while he worked, he did not have a history of 
significant medical abseentism.  In the wintertime, he had 
increased ankle pain and used a cane and his employer assigned 
him to a desk position so that he could avoid cold exposure and 
increased aching of the joints.  Since his retirement, he had 
worked as a volunteer driver for his local veterans service 
organization and was able to drive without special modifications.  
With regard to his left ankle disability, the Veteran reported 
increased pain and swelling at the left ankle joint that was 
worse after he developed diabetes that previous February.  He had 
to wear support hose or his ankle swelled constantly.  Due to the 
swelling, he was unable to walk more than two blocks or stand for 
more than 15 minutes at a time.  He tried to avoid using 
assistive devices for walking.  Physical examination revealed 
mostly marked circumferential edema of the left ankle with 3+ 
pitting and non-localized tenderness on palpation.  There was no 
evidence of instability or sensory deficit.  

On September 2005 VA diabetic examination, it was noted that the 
Veteran's diabetes was treated with oral medications and that he 
was no longer treated with insulin.  He had lost more than 60 
pounds on a low-carbohydrate diet since 2004.  His activities of 
daily living were restricted to the extent that he had to observe 
his strict diet and needed access to his medication.  He 
exercised using a recumbent bicycle.  He had consistent tingling 
in his lower extremities.  

On March 2006 TDIU VA examination, the examiner completed 
physical examination of the Veteran and reviewed the claims file, 
ultimately finding that the Veteran's service-connected 
disabilities did not preclude him from sedentary employment.  It 
was not advised that the Veteran work in a setting requiring 
prolonged walking or standing or with hard impact to the feet.  
Specifically, with regard to his hiatal hernia, the Veteran 
reported that his main symptom was that food stuck at the 
junction of the upper and inferior halves of the sternum on a 
recurrent basis.  However, there was no clinical evidence of 
stricture, nor was there evidence of foul odor, hematemesis, 
melena, or other symptomatology except for burning distress in 
the retrosternal area.  With respect to his left foot and ankle 
arthritis, there was no history of surgery or injection.  He 
described constant left foot pain that caused him to lose sleep.  
He was able to work as a volunteer driver despite his left foot 
pain.  Any load bearing caused flare-ups.   He had trouble 
walking due to his foot disability and used a recumbent bicycle 
daily.  With regard to his diabetes mellitus, he was still 
adhering to a very strict diet and the strict control of his 
diabetes was successful.  He continued to have tingling in his 
lower extremities due to his peripheral neuropathy.  With regard 
to the residuals of his inguinal hernia, he had no recurrences 
since the 1970s and had no current symptomatology.  Physical 
examination lead to the diagnoses of hiatal hernia with 
symptomatic suggestion of esophageal stricture not confirmed by 
GI series, degenerative joint disease of the left foot and ankle, 
diabetes mellitus, noninsulin dependant, with evidence of 
peripheral vascular disease and peripheral neuropathy in the 
lower extremities, and erectile dysfunction and status post 
bilateral inguinal hernia without evidence of recurrence. 

At his April 2010 hearing before the Board, the Veteran stated 
that he stopped working in around 2000 due to his disabilities 
and in order to take care of his spouse who was diagnosed with 
Alzheimer's disease.  He stated that he had equivalent education 
to two years of college.  He stated that he tired easily and took 
two to three short naps per day.  His foot pain made it so that 
he could not stand for long periods of time.  Standing on hard 
surfaces caused his feet to ache.  He stated that he sought 
medical treatment for his disabilities once every six months.  He 
did not feel that he would be able to find a job due to his age 
and his disabilities.  He also felt that he would be exhausted if 
he were to work eight hours per day and that he would most likely 
need to take at least three breaks a day to eat or rest.  

On September 2010 VA TDIU examination, the Veteran reported that 
he limited his walking to 20 to 30 minutes per day due to 
arthritis and neuropathy.  He had back discomfort after sitting 
for a prolonged period of time.  He limited his use of stairs to 
two flights due to foot pain.  He denied any limitations to his 
daily functioning with regard to dressing, cooking, vacuuming, or 
driving.  He used a cane at all times.  He took two naps per day 
and had occasional daytime fatigue which was thought to be 
possibly due to his sleep apnea.  After conducting physical 
examination of the Veteran and reviewing the claims file, the 
examiner concluded that it was less likely than not that the 
Veteran's service-connected disabilities rendered him 
unemployable.  Specifically, with regard to the Veteran's hiatal 
hernia, the Veteran reported recurrent symptoms of mild burning 
in the chest that occurred every other day.  He also felt a 
sensation of food getting stuck in his throat at times and was 
able to slow down while eating to compensate for that symptom.  
He had not sought medical care for the condition in the previous 
four years.  He did not have symptoms of abdominal pain, 
diarrhea, constipation, nausea, or vomiting.  With regard to his 
left foot and ankle arthritis, the Veteran reported that his 
symptoms had gotten worse and included locking, stiffness, and 
swelling.  He had ankle discomfort two to three times per week, 
especially after walking for more than 20 minutes.  He used 
orthotic inserts which was beneficial.  With regard to his 
diabetes and peripheral neuropathy, the Veteran continued to use 
oral medications for control and did not use insulin.  He had not 
had episodes of hypoglycemia requiring treatment from a 
physician.  His activities were not restricted to control his 
blood sugar and he had no coronary complications.  He had 
increased persistent symptoms of numbness and tingling in his 
lower feet but no muscle weakness.  He had no current symptoms 
related to the residuals of an inguinal hernia.  After physically 
examining the Veteran, the examiner concluded that the Veteran's 
current state of his service-connected disabilities included 
diabetes mellitus controlled by oral medication with bilateral 
distal sensory peripheral neuropathy of the lower extremities and 
erectile dysfunction, as well as mild nephropathy and anemia, for 
which he was not in receipt of service connection.  He also had 
hiatal hernia with esophageal stricture, degenerative arthritis 
of the left foot and ankle with mild diffuse swelling and 
tenderness to palpation and discomfort at the end of range of 
motion testing, and residual scar, status post bilateral inguinal 
herniorrhapy.  The examiner stated that the Veteran's arthritis 
of the left foot and ankle and bilateral peripheral neuropathy 
would impact his ability to do heavy physical labor because those 
conditions were aggravated by walking, standing, or lifting, but 
that as a whole, his service-connected disabilities would not 
prohibit him from completing sedentary work with the ability to 
stretch and move every few hours.  His fatigue was determined to 
not be related to his service-connected disabilities, as his 
diabetes and peripheral neuropathy were not severe enough to 
result in his described fatigue.  

Although the Veteran stated that he had received a medical 
opinion in support of his application for a TDIU from his primary 
care physician at the United States Air Force Academy Hospital, a 
review of records dated in 2005 and from October 2008 to May 2010 
does not include that opinion, and the Veteran stated in response 
to further inquiry that he was unsure whether such an opinion had 
been submitted or was available.  He stated that he would request 
a new opinion, but no such opinion has been submitted.  The 
treatment records show that the Veteran continued to receive 
medical management for his disabilities, but do not reference 
further worsening of this service-connected disabilities such as 
to meet the criteria for the assignment of a TDIU.  Likewise, VA 
treatment records dated from January 2005 to December 2009 show 
ongoing treatment for his various disabilities but do not show a 
worsening of his disabilities to support the assignment of a 
TDIU.  

The Board finds that the evidence does not support the Veteran's 
contention that he is unable to maintain more than marginal 
employment due to his service-connected disabilities.  On March 
2006 and September 2010 VA examinations, the Veteran's service-
connected disabilities were discussed in detail, both on physical 
examination and the Veteran's subjective report, and it was 
determined on both examinations that the Veteran's service-
connected disabilities did not preclude him from sedentary 
employment.  The Veteran's most disabling condition appeared to 
be his left foot and ankle arthritis which, when coupled with his 
peripheral neuropathy, made it so that he was advised not to 
stand or walk for a prolonged period of time on hard surfaces.  
The Veteran's diabetes has consistently been shown to be under 
good control and his activities were not restricted due to his 
diabetes.  With regard to this other service-connected 
disabilities, hiatal hernia, residuals of inguinal hernia 
surgery, and erectile dysfunction, there is no evidence in the 
claims file that those conditions impact his employability.  
Though the Veteran also suffers from fatigue requiring daily 
naps, that condition has been medically linked to his sleep 
apnea, for which he is not service-connected, and not to his 
diabetes or peripheral neuropathy.  Accordingly, in light of the 
two VA examinations that have been elicited with regard to the 
Veteran's claim, and absent evidence in the treatment records 
that the Veteran's disabilities preclude him from employment, the 
Board finds that a TDIU assignment is not warranted in this case.

The Board is sympathetic to the Veteran's assertions regarding 
ongoing difficulty with his left ankle arthritis and diabetes.  
Those problems, however, are reflected in his current 70 percent 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Additional difficulties which limit his employability appear to 
be due to disabilities for which the Veteran is not service-
connected.  Those factors, while potentially relevant to the 
Veteran's overall employment prospects, are not valid for 
consideration in determining whether he is entitled to a TDIU 
rating due solely to service-connected disabilities.  The central 
inquiry here is whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlesad v. Brown, 5 Vet. App. 524 (1993).  
Consideration may be given to the Veteran's education, special 
training, and previous work experience, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Moreover, although the Veteran's left ankle 
arthritis and peripheral neuropathy may cause some economic 
inadaptability, that also is taken into account in the assigned 
70 percent disability evaluation.  In this case, there is no 
showing of total individual unemployability based upon the 
multiple manifestations of the Veteran's service-connected 
disabilities.

Based upon the foregoing, the Board concludes that the evidence 
does not demonstrate that the Veteran's service-connected 
disabilities, when considered in association with his educational 
attainment and occupational background, renders him unable to 
secure or follow a substantially gainful occupation.  Although he 
contends that he has not been employed on a full-time basis since 
1993, the preponderance of the evidence is against finding that 
his service-connected disabilities alone resulted in his 
unemployability.

The Veteran asserts that he is unemployable due to his service-
connected disabilities, but the Board finds that the evidence 
does not show that his service-connected disabilities preclude 
him from obtaining or maintaining gainful employment.  The Board 
thus concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total rating 
claim to the Director of the VA Compensation and Pension Service 
for consideration.  The evidence does not show that the Veteran 
is unemployable solely due to his service-connected disabilities.

The Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected disabilities 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence February 2006, March 2006, and 
April 2006, issued a rating decision in June 2006, and a 
statement of the case in July 2007.  Further, VA made all efforts 
to notify and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of the 
need for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notice provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notice has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  He has not referred to any 
additional, unobtained, relevant, available evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist.





ORDER

Entitlement to a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


